Case 1:20-cv-23728-KMW Document 23 Entered on FLSD Docket 12/16/2020 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 1:20-cv-23728-KMW

   AMERICAN TECHNOLOGY VENTURES, LLC,
   and DEVOLRO INC.

          Plaintiffs,

   vs.


   EDUARD ORLOV and
   DEVOLRO GROUP LLC
         Defendants.
   ________________________________/

                              AMENDED VERIFIED COMPLAINT

          Plaintiffs, American Technology Ventures, LLC (“Plaintiff ATV”) and Devolro Inc.

   (“Plaintiff Devolro”) (collectively, “Plaintiffs”), sue Defendants, Eduard Orlov (“Defendant

   Orlov”) and Devolro Group LLC (“Defendant Devolro”) (collectively, “Defendants”), amend

   their complaint, with Defendants’ consent, and make the following allegations:


                                PARTIES, JURISDICTION, AND VENUE

          1.      Plaintiff ATV is a limited liability company of Delaware, with its principal place

   of business at 15701 NW 15th Avenue, Miami, Florida.

          2.      Plaintiff Devolro is a corporation of Florida, with its principal place of business

   at 15701 NW 15th Avenue, Miami, Florida.

          3.      Defendant Devolro is a limited liability company organized under the laws of

   Florida having a business address at 1048 NW 1st Court, Hallandale Beach, Florida 33009 and

   does business in the Southern District of Florida.
Case 1:20-cv-23728-KMW Document 23 Entered on FLSD Docket 12/16/2020 Page 2 of 15




          4.      Defendant Orlov a moving, conscious, and active force behind Defendant

   Devolro.

          5.      Based on corporate records in the Florida Secretary of State, Defendant Orlov is

   the registered agent and manager of Defendant Devolro.

          6.       Based on assignment records in the United States Patent and Trademark Office,

   Defendant Orlov is a member and owner of Defendant Devolro.

          7.      This is an action for federal trademark infringement pursuant to 15 U.S.C. §

   1114, false designations of origin pursuant to 15 U.S.C. § 1125(a), and the supplemental state

   causes of action of common law trademark infringement, unfair competition, and tortious

   interference with a business relationship.

          8.      Jurisdiction of this Court arises under 28 U.S.C. § 1331, 28 U.S.C. § 1338, and

   under the doctrine of supplemental jurisdiction over state claims arising from a common

   nucleus of operative facts.

          9.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b) and (c) and

   §1400(b) because Defendants do business in this District, and/or a substantial part of the events

   or omissions giving rise to the claim occurred in this District.

                                         FACTUAL BACKGROUND

          Plaintiffs and their Marks

          10.     Plaintiff ATV is the owner of the valid and incontestable DEVOLRO mark

   registered on the Principal Register as U.S. Reg. No. 4331785 for vehicle parts, namely,

   bumpers, suspension systems and lift kits (“ATV’s Registered Mark”).

          11.     A true and correct copy of the United States Patent and Trademark Office

   registration certificate for ATV’s Registered Mark is attached hereto as Exhibit “1”.



                                                    2
Case 1:20-cv-23728-KMW Document 23 Entered on FLSD Docket 12/16/2020 Page 3 of 15




          12.     Plaintiff ATV is also the owner of the unregistered DEVOLRO mark for: custom

   cars and trucks; vehicle parts; car and truck customization services, including providing custom

   interiors and upholstery, exterior enhancements, car protective coatings, car exterior changes,

   engine modifications, wheel and tire upgrades, bumpers, lift kits and suspension installation for

   trucks, premium engine modifications to handle tough terrain and intense weather, and armoring

   options for vehicles (“ATV’s Unregistered Mark”). (“ATV’s Registered Mark” and “ATV’s

   Unregistered Mark” are collectively referred to in this Complaint as “ATV’s Marks”).

          13.     ATV’s Marks are inherently distinctive when applied to the above-mentioned

   goods and services.

          14.     On September 12, 2012, Plaintiff Devolro filed the trademark application (Serial

   No. 85726802) for ATV’s Registered Mark.

          15.     Plaintiff Devolro continuously used in commerce in the United States ATV’s

   Marks since at least as early as December 2011 until July 2020, after which Plaintiff ATV

   continuously used in commerce ATV’s Marks since it was assigned said marks. See Exhibit 2,

   corresponding to photographs depicting Plaintiffs’ use of ATV’s Marks.

          16.     In 2018, Vasilii Bobkov became a manager and member of Defendant Devolro,

   owning 51 percent membership interest.

          17.     Mr. Bobkov invested $500,000 in Defendant Devolro.

          18.     In January 2019, Mr. Bobkov and Defendant Orlov entered into a new operating

   agreement for Defendant Devolro that modified Mr. Bobkov’s capital contribution requirement

   from $500,000.00 to $100,000.00.

          19.     The funds that Mr. Bobkov provided to Defendant Devolro beyond the required

   $100,000.00 constituted working capital and loans to the company.



                                                   3
Case 1:20-cv-23728-KMW Document 23 Entered on FLSD Docket 12/16/2020 Page 4 of 15




          20.     In 2019, Mr. Bobkov withdrew from Defendant Devolro, leaving his significant

   investment, due in part to debts, issues with creditors, and other problems accrued by Defendant

   Devolro prior to his arrival.

          21.     In order to continue his business activity, Mr. Bobkov bought two companies—

   Plaintiff ATV and Plaintiff Devolro from Defendant Orlov on March 20, 2019 and April 10,

   2019 respectively. Defendant Orlov—as the former president and sole shareholder and owner—

   sold 100% of the shares of both companies to Vasilii Bobkov. See Exhibit 3, corresponding to

   the Share-Purchase Sale Agreement for Plaintiff Devolro and Membership Interest Purchase

   Agreement for Plaintiff ATV.

          22.     Prior to Mr. Bobkov’s purchase of Plaintiff Devolro, Plaintiff Devolro had

   granted a license to Devolro Group LLC to use the DEVOLRO mark.

          23.     In March 2019, Defendant Orlov began acting as a consultant for Plaintiff ATV.

   In June 2020, Plaintiff ATV terminated the consultant relationship with Defendant Orlov.

          24.     On July 21, 2020, Plaintiff Devolro properly assigned the rights of ATV’s Marks

   to Plaintiff ATV. Prior to the assignments, Plaintiff ATV was Plaintiff Devolro’s licensee and

   was authorized to use ATV’s Marks.

          25.     Plaintiff ATV has continuously used in commerce in the United States the mark

   DEVOLRO for vehicle parts, namely, bumpers, suspension systems and lift kits since it was

   assigned the mark on July 21, 2020.

          26.     Plaintiff ATV has continuously used in commerce in the United States the mark

   DEVOLRO for custom cars and trucks and vehicle parts as well as car and truck customization

   services, including providing custom interiors and upholstery, exterior enhancements, car

   protective coatings, car exterior changes, engine modifications, wheel and tire upgrades,



                                                   4
Case 1:20-cv-23728-KMW Document 23 Entered on FLSD Docket 12/16/2020 Page 5 of 15




   bumpers, lift kits and suspension installation for trucks, premium engine modifications to

   handle tough terrain and intense weather, and armoring options for vehicles since it was

   assigned the mark on July 21, 2020.

          27.     Plaintiff Devolro and subsequently Plaintiff ATV used the website

   www.devolro.com to promote ATV’s Marks.

          28.     Plaintiff ATV actively promotes ATV’s Marks through social media such as

   Instagram (@atvmotors_).

          29.     Plaintiff Devolro and Plaintiff ATV have expended significant time and money

   in promoting ATV’s Marks such as for Instagram campaigns, search engine optimization, and

   Google ads.

          Defendants’ Improper Conduct

          30.     On March 20, 2020, Defendant Orlov filed an assignment purporting to transfer

   the rights of the mark registration DEVOLRO (U.S. Reg. No. 4331785) from Devolro Inc. to

   himself. The assignment was recorded on reel/frame 6896/0518 with U.S. Patent and

   Trademark Office. See Exhibit 4.

          31.     On June 29, 2020, Plaintiff Devolro filed corrective documents, including a

   declaration from Mr. Bobkov, to correct the entire improper assignment previously recorded by

   Defendant Orlov. The assignment was recorded on reel/frame 6986/0253 with U.S. Patent and

   Trademark Office. See Exhibit 5.

          32.     On July 9, 2020, Defendant Orlov recorded another assignment of the

   DEVOLRO registration by Eduard Orlov, personally and purportedly in his capacity as

   president of Plaintiff Devolro, to Defendant Devolro. The assignment was recorded on

   reel/frame 6995/0622. See Exhibit 6.



                                                  5
Case 1:20-cv-23728-KMW Document 23 Entered on FLSD Docket 12/16/2020 Page 6 of 15




          33.     On August 31, 2020, Defendant Orlov filed another two assignments (USPTO

   Reel/Frame 7037/0402 and 7037/0480) for the DEVOLRO Mark. See Exhibit 7 and 8

   (attachments to assignments removed due to length). These assignments, executed by Defendant

   Orlov, first provide that Plaintiff Devolro and Defendant Orlov assign the rights to the

   DEVOLRO Mark to Defendant Orlov and second assign it back to Defendant Orlov.

          34.     Defendant Orlov’s above-mentioned assignments were improper because he has

   not been a director, officer, or shareholder of Devolro, Inc. since April 2019. As such,

   Defendant Orlov had no authorization nor authority to transfer the rights of ATV’s Registered

   Mark at the time he executed those assignments.

          35.     Defendant Orlov did not sign or otherwise enter into any written assignments

   involving the DEVOLRO mark prior to his sale of Plaintiff ATV and Plaintiff Devolro to Mr.

   Bobkov.

          36.     As Defendant Orlov had no authorization nor authority to transfer the rights of

   the registered DEVOLRO mark, the assignments are not valid.

          37.     Despite his departure from Plaintiff Devolro, Defendant Orlov along with

   Defendant Devolro continue to render car customization services and sell custom cars and

   vehicle parts and related products bearing the mark DEVOLRO.

          38.     Defendants have marketed, advertised, promoted, offered for sale, and sold

   vehicle parts and related goods as well as rendered car customization services under the mark

   DEVOLRO.

          39.     Defendant Orlov submitted trademark infringement reports to Instagram against

   Plaintiff ATV’s Instagram account based on his alleged ownership of the DEVOLRO mark.




                                                   6
Case 1:20-cv-23728-KMW Document 23 Entered on FLSD Docket 12/16/2020 Page 7 of 15




           40.     As a result of Defendant Orlov’s false report, Plaintiff ATV’s Instagram was

   improperly taken down.

           41.     On July 7, 2020, Defendant Orlov filed a complaint (Case No. D2020-1765)

   under the Uniform Domain Name Dispute Resolution Policy (UDRP) with the World

   Intellectual Property Organization (WIPO) against Plaintiff Devolro, Vasilii Bobkov, Agnessa

   Bobkova, and Galina Bobkova for the domain www.devolro.com based on his alleged

   ownership of the DEVOLRO registered mark. On September 2, 2020, the WIPO Administrative

   Panel entered a decision denying Defendant Orlov’s Complaint.

           42.     On July 27, 2020, Plaintiffs’ counsel sent a cease-and-desist letter to Defendants’

   counsel objecting to Defendants’ use of the DEVOLRO mark.

           43.     To date, Defendants have refused to comply with the demands set out in

   Plaintiffs’ counsel's cease and desist letter and continue their unlawful and infringing activities.

           44.     Plaintiffs have been, and will continue to be, damaged by the acts of Defendants.

           45.     Moreover, the goodwill of Plaintiffs has been damaged and will continue to be

   irreparably damaged unless enjoined.

           46.     There is no adequate remedy at law for this irreparable harm unless an injunction

   is issued.

                                          COUNT I
                VIOLATION OF SECTION 32(a) OF THE LANHAM ACT (15 U.S.C. §1114)

           Plaintiffs reallege the allegations set forth in paragraphs 1 through 46 inclusive.

           47.     The above referenced acts constitute infringement of ATV’s Registered Mark in

   violation of Plaintiffs’ rights under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

           48.     The use in commerce by Defendants of ATV’s Registered Mark is likely to

   deceive consumers as to the origin, source, sponsorship, or affiliation of Defendants’ vehicle


                                                    7
Case 1:20-cv-23728-KMW Document 23 Entered on FLSD Docket 12/16/2020 Page 8 of 15




   parts, namely, bumpers, suspension systems and lift kits, and is likely to cause consumers to

   believe, contrary to fact, that Defendants’ goods are sold, authorized, endorsed, or sponsored by

   Plaintiff ATV, or that Defendant is in some way affiliated with or sponsored by Plaintiff ATV.

            49.    Plaintiffs adopted and used in commerce ATV’s Registered Mark prior to

   Defendants’ earliest use of the DEVOLRO mark.

            50.    Defendants have committed the foregoing acts of infringement with full

   knowledge of Plaintiffs’ prior rights in ATV’s Registered Mark and with the willful intent to

   cause confusion and trade on Plaintiffs’ goodwill.

            51.    Defendant Orlov actively participated in the above referenced infringing

   activities and controlled the infringing activities of Defendant Devolro.

            52.    Defendants’ conduct is causing immediate and irreparable harm and injury to

   Plaintiffs, and to its goodwill and reputation, and will continue to both damage Plaintiffs and

   confuse the public unless enjoined by this court. Plaintiffs has no adequate remedy at law.

            WHEREFORE, Plaintiffs respectfully request this Honorable Court to grant injunctive

   relief and an award of actual damages, Defendants’ profits, enhanced damages and profits,

   reasonable attorneys' fees, and costs of the action under Sections 34 and 35 of the Lanham Act,

   15 U.S.C. §§ 1116, 1117, together with prejudgment and post-judgment interest.

                                     COUNT II
           VIOLATION OF SECTION 43(a) OF THE LANHAM ACT (15 U.S.C. 1125(a))

            Plaintiffs reallege the allegations set forth in paragraphs 1 through 46 inclusive.

            53.    The above referenced acts constitute misrepresentations under Section 43(a) of

   the Lanham Act 15 U.S.C §1125. Defendants’ unauthorized use in commerce of ATV’s Marks

   constitutes use of a false designation of origin and misleading description and representation of

   fact.


                                                     8
Case 1:20-cv-23728-KMW Document 23 Entered on FLSD Docket 12/16/2020 Page 9 of 15




          54.       Defendants’ unauthorized use in commerce of ATV’s Marks is likely to cause

   confusion as to the origin, source, sponsorship, or affiliation of Defendants’ car customization

   services, custom cars, and vehicle parts, namely, bumpers, suspension systems and lift kits, and

   is likely to cause consumers to believe, contrary to fact, that Defendants’ goods and services are

   sold, rendered, authorized, endorsed, or sponsored by Plaintiffs, or that Defendants are in some

   way affiliated with or sponsored by Plaintiffs.

          55.       Plaintiffs adopted and used in commerce ATV’s Marks prior to Defendants’

   earliest use of the DEVOLRO mark.

          56.       Upon information and belief, Defendants’ conduct as alleged herein is willful

   and is intended to and is likely to cause confusion, mistake, or deception as to the affiliation,

   connection, or association of Defendants with Plaintiffs.

          57.       Defendants’ conduct as alleged herein is causing immediate and irreparable harm

   and injury to Plaintiffs, and to its goodwill and reputation, and will continue to both damage

   Plaintiffs and confuse the public unless enjoined by this court. Plaintiffs have no adequate

   remedy at law.

          WHEREFORE, Plaintiffs respectfully request this Honorable Court to grant the

   remedies provided under Sections 34 and 35 of the Lanham Act (15 U.S.C. §§ 1116 and 1117)

   including preliminary and permanent injunctive relief, compensatory damages, treble damages,

   attorneys’ fees, costs, and any other relief the Court deems just and proper.

                                 COUNT III
             TORTIOUS INTERFERENCE WITH A BUSINESS RELATIONSHIP

          Plaintiffs reallege the allegations in Paragraphs 1 through 46, inclusive, as if fully set

   forth herein.




                                                     9
Case 1:20-cv-23728-KMW Document 23 Entered on FLSD Docket 12/16/2020 Page 10 of 15




           58.      This is a claim for tortious interference with a business relationship under Florida

   law.

           59.      Plaintiff Devolro has an existing business relationship with Plaintiff ATV as

   Plaintiff Devolro has assigned the DEVOLRO mark to Plaintiff ATV.

           60.      Plaintiff ATV has an existing business relationship with Instagram as it uses its

   Instagram account ((@atvmotors_) to actively promotes ATV’s Marks.

           61.      Defendants knew of this business relationship between Plaintiff Devolro and

   Instagram.

           62.      Defendants knew of this business relationship between Plaintiff Devolro and

   Plaintiff ATV.

           63.      Without justification or privilege, Defendants intentionally interfered with this

   relationship by filing improper takedowns on social media such as Instagram and baseless

   assignments with the U.S. Patent and Trademark Office.

           64.      Defendants’ interference was unjustified, and defendant was not privileged to

   interfere.

           65.      As a result of Defendants’ actions, Plaintiff ATV’s Instagram was taken down

   and Plaintiff ATV suffered damages as a result.

           66.      As a result of Defendants’ actions, Plaintiffs have suffered damages with respect

   to its business relationships.

           WHEREFORE, Plaintiffs demands judgment against Defendants for and grant

   permanent injunctive relief, compensatory damages, treble damages, attorneys’ fees, costs, and

   any other relief the Court deems just and proper.




                                                     10
Case 1:20-cv-23728-KMW Document 23 Entered on FLSD Docket 12/16/2020 Page 11 of 15




                                      COUNT IV
                            COMMON LAW MARK INFRINGEMENT

           Plaintiffs reallege the allegations set forth in paragraphs 1 through 46, inclusive.

           67.     Defendants’ above referenced conduct constitutes trademark infringement in

   violation of the common law of the State of Florida.

           68.     The use and/or advertising of ATV’s Marks by Defendants is likely to cause

   confusion or mistake among purchasers as to the source of the Defendants’ car customization

   services, custom cars, and vehicle parts, namely, bumpers, suspension systems and lift kits with

   those of Plaintiffs.

           69.     Plaintiffs have used in, commerce and in Florida, ATV’s Marks for car

   customization services, custom cars, and vehicle parts, namely, bumpers, suspension systems

   and lift kits prior to Defendants’ adoption of the marks.

           70.     Defendants’ deliberate and willful use and/or advertising of ATV’s Mark to

   identify the same, or related, goods and services is likely to cause confusion or mistake among

   purchasers as to the source and sponsorship of the goods and such acts of said Defendants

   constitutes common law infringement of ATV’s Mark.

           WHEREFORE, Plaintiff respectfully requests this Honorable Court to grant preliminary

   and permanent injunctive relief, compensatory damages and punitive damages, accounting and

   lost profits, and any other relief the Court deems just and proper.

                                      COUNT V
                            COMMON LAW UNFAIR COMPETITION

           Plaintiffs reallege the allegations in Paragraphs 1 through 46, inclusive, as if fully set

   forth herein.




                                                    11
Case 1:20-cv-23728-KMW Document 23 Entered on FLSD Docket 12/16/2020 Page 12 of 15




           71.    Plaintiffs have used in, commerce and in Florida, ATV’s Marks for car

   customization services, custom cars, and vehicle parts, namely, bumpers, suspension systems

   and lift kits to Defendants’ adoption of the marks.

           72.    The conduct of Defendants violates Florida's common law unfair competition

   laws.

           73.    Plaintiff is active in the car customization and vehicle parts field and adopted

   ATV’s Marks prior to Defendants’ adoption of ATV’s Marks and has continuously used in

   Florida and throughout the United States since the dates reflected in Exhibit 1.

           WHEREFORE, Plaintiff respectfully requests this Honorable Court to grant preliminary

   and permanent injunctive relief, compensatory damages and punitive damages, accounting and

   lost profits, and any other relief the Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

           Plaintiffs respectfully request a trial by jury on all issues so triable in accordance with

   Fed. R. Civ. P. 38.

                                    PRE-FILING CONFERENCE

           Plaintiffs certify that counsel for the moving party has conferred with counsel for the

   Defendants and Defendants consent to Plaintiffs’ filing an Amended Complaint.




                                                    12
Case 1:20-cv-23728-KMW Document 23 Entered on FLSD Docket 12/16/2020 Page 13 of 15




   Dated: December 16, 2020     Respectfully submitted,


                                /s/ Christian Sanchelima
                                Christian Sanchelima, Esq.
                                Florida Bar No. 107751
                                Email: chris@sanchelima.com
                                Sanchelima & Associates, P.A.
                                235 S.W. Le Jeune Road
                                Miami, Florida 33134
                                Telephone: (305) 447-1617
                                Facsimile: (305) 445-8484
                                Attorneys for Plaintiffs




                                         13
Case 1:20-cv-23728-KMW Document 23 Entered on FLSD Docket 12/16/2020 Page 14 of 15
Case 1:20-cv-23728-KMW Document 23 Entered on FLSD Docket 12/16/2020 Page 15 of 15




                                   CERTIFICATE OF SERVICE

          I hereby certify that on December 16, 2020, I electronically filed the foregoing
   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
   is being served this day on all counsel of record or pro se parties identified on the attached
   Service List in the manner specified, either via transmission of Notices of Electronic Filing
   generated by CM/ECF or in some other authorized manner for those counsel or parties who are
   not authorized to receive electronically Notices of Electronic Filing.

                                       /s/ Christian Sanchelima
                                      Christian Sanchelima, Esq.


                                           SERVICE LIST

                   American Technology Ventures, LLC, et. al. v. Orlov, et. al.
                                  Case No. 20–cv-23728-KMW
                    United States District Court, Southern District of Florida


   Steven I. Peretz, Esq.
   Fla. Bar Number: 329037
   Peretz Chesal & Herrmann PL
   1 S.E. 3rd Avenue
   Suite 1820
   Miami, Florida 33131
   Phone: (305) 341-3000
   Fax: (305) 371-6807
   Email: speretz@pch-iplaw.com




                                                   15
